      Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERIK GARCIA,                                          )
                                                      )
                       Plaintiff,                     )
                                                      )       CIVIL ACTION
vs.                                                   )
                                                      )       FILE No.
IMS FUELS LLC,                                        )
                                                      )
                       Defendant.                     )

                                          COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendant, IMS FUELS LLC, pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part

36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ERIK GARCIA (hereinafter “Plaintiff”) is and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

occasionally Plaintiffs’ MS effects his ability to grasp objects.



                                                  1
       Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 2 of 11



          5.    Plaintiff uses a wheelchair for mobility purposes.

          6.    Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

          7.    Defendant, IMS FUELS LLC (hereinafter “IMS FUELS LLC”), is a Texas

limited liability company that transacts business in the State of Texas and within this judicial

district.

          8.    Defendant, IMS FUELS LLC, may be properly served with process via its

registered agent for service, to wit:    c/o Mehreen Khan, Registered Agent, 5502 Olympiad,

Houston, TX 77041.

                                  FACTUAL ALLEGATIONS

          9.    On or about November 4, 2019, Plaintiff was a customer at “Spencer Shell” a

business located at 3028 Shaver Street, Pasadena, TX 77502, referenced herein as “Spencer

Shell.”

          10.   Spencer Shell is located on the Property owned and operated by Defendant, IMS

FUELS LLC.

          11.   IMS FUELS LLC is the owner or co-owner of the real property and

improvements that Spencer Shell is situated upon and that is the subject of this action, referenced



                                                 2
      Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 3 of 11



herein as the “Property.” IMS FUELS LLC also operates Spencer Shell.

       12.     Plaintiff lives 11 miles from Spencer Shell and the Property.

       13.     Plaintiff’s access to the business(es) located 3028 Shaver Street, Pasadena, TX

77502, Harris County Property Appraiser’s account number 0610860000094 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant, IMS

FUELS LLC, is compelled to remove the physical barriers to access and correct the ADA

violations that exist at Spencer Shell and the Property, including those set forth in this

Complaint.

       14.     Plaintiff has visited Spencer Shell and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Spencer Shell and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint

are removed and Spencer Shell and the Property is accessible again. The purpose of the revisit is

to be a regular customer, to determine if and when Spencer Shell and the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting Spencer Shell and the Property to purchase goods

and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       16.     Plaintiff travelled to Spencer Shell and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Spencer Shell and



                                                3
      Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 4 of 11



the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and

legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers to

access present at Spencer Shell and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:


                                                 4
     Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 5 of 11



       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     Spencer Shell is a public accommodation and service establishment.

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     Spencer Shell must be, but is not, in compliance with the ADA and ADAAG.

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed Spencer Shell


                                                5
      Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 6 of 11



and the Property in his capacity as a customer of Spencer Shell and the Property as well as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Spencer Shell and the Property that preclude and/or limit his access to Spencer Shell and

the Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Complaint.

       29.     Plaintiff intends to visit Spencer Shell and the Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Spencer Shell and the Property, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at Spencer Shell

and the Property that preclude and/or limit his access to Spencer Shell and the Property and/or

the goods, services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       30.     Defendant, IMS FUELS LLC, has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of Spencer Shell and the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       31.     Defendant, IMS FUELS LLC, will continue to discriminate against Plaintiff and

others with disabilities unless and until Defendant, IMS FUELS LLC, is compelled to remove all



                                                 6
      Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 7 of 11



physical barriers that exist at Spencer Shell and the Property, including those specifically set

forth herein, and make Spencer Shell and the Property accessible to and usable by Plaintiff and

other persons with disabilities.

       32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

Spencer Shell and the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Due to a policy of maximizing product placement inside the Shell, the interior has

               walking surfaces along the accessible route lacking a 36 (thirty-six) inch clear

               width    in violation of Section 403.5.1 of the 2010 ADAAG standards. This

               violation made it difficult for Plaintiff to properly utilize public features at the

               Property.

       (ii)    The access aisle to the accessible parking space is not level due to the presence of

               an accessible ramp in the access aisle in violation of Section 502.4 of the 2010

               ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

               exit and enter their vehicle while parked at the Property.

       (iii)   The accessible curb ramp is improperly protruding into the access aisle of the

               accessible parking space in violation of Section 406.5 of the 2010 ADAAG

               Standards.    This violation made it difficult and dangerous for Plaintiff to

               exit/enter their vehicle.




                                                 7
Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 8 of 11



 (iv)    The Property has an accessible ramp leading from the accessible parking space to

         the accessible entrances with a slope exceeding 1:12 in violation of Section 405.2

         of the 2010 ADAAG standards. This violation made it dangerous and difficult for

         Plaintiff to access the units of the Property.

 (v)     Due to a policy of not having parking stops for the parking spaces directly in front

         of the exterior access route coupled with the placement of a trash can outside

         along the accessible parking space, vehicles routinely pull up all the way to the

         curb and the "nose" of the vehicle extends into the access route causing the

         exterior access route to routinely have clear widths below the minimum thirty-six

         (36") inch requirement specified by Section 403.5.1 of the 2010 ADAAG

         Standards. This violation made it dangerous and difficult for Plaintiff to access

         exterior public features of the Property.

 (vi)    Due to a policy of not having parking stops for the parking spaces directly in front

         of the exterior access route coupled with the placement of a trash can outside

         along the accessible parking space, vehicles routinely pull up all the way to the

         curb and the "nose" of the vehicle extends into the access route as a result, in

         violation of Section 502.7 of the 2010 ADAAG Standards, parking spaces are not

         properly designed so that parked cars and vans cannot obstruct the required clear

         width of adjacent accessible routes.

 (vii)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 RESTROOMS




                                            8
     Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 9 of 11



       (i)     The door of the restroom lacks a proper minimum maneuvering clearance, due to

               the proximity of the door hardware to the adjacent wall, in violation of Section

               404.2.4 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

               any disabled individual to safely utilize the restroom facilities.


       (ii)    The restroom lacks signage in compliance with Sections 216.8 and 703 of the

               2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

               individual to locate accessible restroom facilities.

       (iii)   The restrooms lack proper door hardware in violation of Section 404.2.7 of the

               2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

               individual to utilize the restroom facilities.

       (iv)    Restrooms have a pedestal sink with inadequate knee and toe clearance in

               violation of Section 306 of the 2010 ADAAG standards. This made it difficult for

               Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

       33.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Spencer Shell and the

Property.

       34.     Plaintiff requires an inspection of Spencer Shell and the Property in order to

determine all of the discriminatory conditions present at Spencer Shell and the Property in

violation of the ADA.

       35.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.     All of the violations alleged herein are readily achievable to modify to Spencer


                                                  9
     Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 10 of 11



Shell and the Property into compliance with the ADA.

       37.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Spencer Shell and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

       38.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Spencer Shell and the Property is readily achievable because

Defendant, IMS FUELS LLC, has the financial resources to make the necessary modifications.

       39.     Upon information and good faith belief, Spencer Shell and the Property have been

altered since 2010.

       40.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       41.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

IMS FUELS LLC, is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at Spencer Shell and the Property, including those alleged herein.

       42.     Plaintiff’s requested relief serves the public interest.

       43.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, IMS FUELS LLC.

       44.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, IMS FUELS LLC, pursuant to 42 U.S.C. §§ 12188 and 12205.

       45.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, IMS FUELS



                                                 10
     Case 4:19-cv-04684 Document 1 Filed on 12/02/19 in TXSD Page 11 of 11



LLC, to modify Spencer Shell and the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, IMS FUELS LLC, in violation of the ADA and

              ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant, IMS FUELS

              LLC, from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, IMS FUELS LLC, to (i)

              remove the physical barriers to access and (ii) alter the subject Spencer Shell and

              the Property to make it readily accessible to and useable by individuals with

              disabilities to the extent required by the ADA;

       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

                                            Dated: December 2, 2019.

                                            Respectfully submitted,

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro, Esq.
                                            Attorney-in-Charge for Plaintiff
                                            Southern District of Texas ID No. 3182479
                                            The Schapiro Law Group, P.L
                                            7301-A W. Palmetto Park Rd., #100A
                                            Boca Raton, FL 33433
                                            Tel: (561) 807-7388
                                            Email: schapiro@schapirolawgroup.com




                                               11
